                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

JOLENE LEE WRIGHT,

                     Plaintiff,                       JUDGMENT IN A CIVIL CASE
        v.
                                                          Case No. 17-cv-860-slc
NANCY A. BERRYHILL,
Acting Commissioner of Social Security

                     Defendant.


      This action came for consideration before the court with Magistrate Judge
Stephen L. Crocker presiding. The issues have been considered and a decision has been
rendered.


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Nancy A. Berryhill, Acting Commissioner of Social Security, against

plaintiff Jolene Lee Wright, affirming the Commissioner’s decision and dismissing the

case.


        s/ K. Frederickson, Deputy Clerk                             12/14/2018
         Peter Oppeneer, Clerk of Court                                 Date
